While I agree with the ultimate conclusion reached by my associates in the foregoing opinion written by Mr. Justice Burke, I do so only because I believe that the case is controlled by Ex parte Solberg, 52 N.D. 518, 203 N.W. 898. I cannot agree with that part of the opinion upon which ¶¶ 2 and 3 of the syllabus are based. The Juvenile Court Act must receive a practical construction, otherwise its beneficent purposes will be largely defeated. I cannot believe that in this enactment the legislature contemplated that the court shall have the right to proceed in the manner therein prescribed up to the very moment when dependent, neglected, and delinquent children become eighteen years of age, and that the moment they attain that age the court is not only divested of its right to treat them as juveniles, but that whatever orders the court may have made providing for their welfare consistent with the best interests of the state shall eo instante become ineffective and void. Throughout the whole act there appears a consistent legislative intention to harmonize the act with other statutory provisions relating to boys and girls under the age of twenty-one years. As I read § 11,425 referred to in the majority opinion, this section was intended to enable the court to care for all juveniles alike, regardless of sex, and had the *Page 858 
effect of changing the age of minority for girls to twenty-one years instead of changing the age of minority of boys to eighteen years for the purposes of the act. Such an intention is consistent with § 11,282. Section 11,425 has no other purpose than to make certain that the court shall have power under the act to provide in the exercise of its juvenile jurisdiction for the welfare of such minors until they shall attain the age of twenty-one years.